Exhibit 10.33(b)

 

 [image_002.jpg]

 

AMENDMENT

 

 

This Amendment (the "Amendment"), dated as of September 14, 2018, is between
Bank of America, N.A., a national banking association (the "Bank") and Middlesex
Water Company, a New Jersey corporation, and its subsidiaries, Tidewater
Utilities, Inc., a Delaware corporation, White Marsh Environmental Systems,
Inc., a Delaware corporation, Pinelands Water Company, a New Jersey corporation,
Pinelands Wastewater Company, a New Jersey corporation, Utility Service
Affiliates, Inc., a New Jersey corporation, Utility Service Affiliates (Perth
Amboy) Inc., a New Jersey corporation, and Tidewater Environmental Services,
Inc., a Delaware corporation, as joint and several co-borrowers (parent and
subsidiary corporations individually and collectively referred to herein as
“Borrower”).

 

RECITALS

 

A. The Bank and the Borrower entered into a certain Letter Agreement (“Letter
Agreement”) and Master Promissory Note (“Note”), each dated September 25, 2015,
evidencing an uncommitted line of credit in the maximum amount of Twenty Eight
Million Dollars ($28,000,000), increased by Amendment dated as of September 19,
2017 to maximum amount Forty Million Dollars ($40,000,000) (The Letter Agreement
and the Note as amended and extended from time to time are referred to herein as
the "Loan Documents").

 

B. The Bank and the Borrower desire to amend the Loan Documents to extend the
Expiration Date and to address other changes to the Loan Documents.

 

 

AGREEMENT

 

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Loan Documents.

 

2.Amendments.

 

(a)The Letter Agreement is hereby amended as follows:

 

(i)“September 20, 2019” is hereby substituted for “September 21, 2018” in the
section entitled “Expiration Date” on page one of the Letter Agreement.

 

(ii)The following section is added after “Integration” section of the Letter
Agreement:

 

“Patriot Act; Beneficial Ownership Regulation.

 

Promptly following any request therefor, Borrower shall provide information and
documentation reasonably requested by the Bank for purposes of compliance with
applicable “know your customer” and anti-

-1- 

 

money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation. If the Borrower qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, it shall
deliver a Beneficial Ownership Certification to the Bank if so requested. For
purposes hereof, (a) “Beneficial Ownership Certification” means a certification
regarding beneficial ownership required by the Beneficial Ownership Regulation
and (b) “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.”

 

(b)The Note is hereby amended as follows:

 

(i)“September 21, 2018” in subsection (b) of the second paragraph of the Note is
hereby deleted and “September 20, 2019” is substituted in its place.

 

(ii)The following sentence is added at the end of the second full paragraph on
page one of the Note.

 

“In the event London Interbank Offered Rate (LIBOR) or similar index rate is
used as a reference rate for any borrowings under this Note and such reference
rate is less than zero at any time, such reference rate shall be deemed to be
zero for the purposes of the interest rate calculation hereunder.”

 

3. Representations and Warranties. When the Borrower signs this Amendment, the
Borrower represents and warrants to the Bank that: (a) there is no event which
is, or with notice or lapse of time or both would be, a Notice Event under the
Loan Documents, (b) this Amendment does not conflict with any law, agreement, or
obligation by which the Borrower is bound, (c) this Amendment is within the
Borrower's powers, has been duly authorized, and does not conflict with any of
the Borrower's organizational papers, and (d) representations and warranties set
forth in the Note are confirmed as of the date hereof.

 

4.  Effect of Amendment. This Amendment is effective as of September 21, 2018. 
Except as provided in this Amendment, all of the terms and conditions of the
Loan Documents shall remain in full force and effect.

 

5. Counterparts. This Amendment may be executed in counterparts, each of which
when so executed shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument.

 

6.FINAL AGREEMENT. BY SIGNING THIS DOCUMENT, EACH PARTY REPRESENTS AND AGREES
THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES, AND (C) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE
OF ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS
OF THE PARTIES.

 

 

-2- 

 

 

 

The parties executed this Amendment as of the date stated at the beginning of
this Amendment, intending to create an instrument executed under seal.

 

  BANK OF AMERICA, N.A.                 By: /s/Dilcia P. Hill                   
    Name: Dilcia P. Hill     Title: Senior Vice President  

 

Acknowledged and Agreed:

 

Middlesex Water Company         By:   /s/A. Bruce O’Connor     Name/Title:  A.
Bruce O’Connor, VP, Treasurer and CFO         Tidewater Utilities, Inc.        
By:   /s/A. Bruce O’Connor   Name/Title:  A. Bruce O’Connor, Treasurer        
White Marsh Environmental Systems, Inc.         By:  /s/A. Bruce O’Connor  
Name/Title:  A. Bruce O’Connor, Treasurer         Pinelands Water Company      
  By:   /s/A. Bruce O’Connor   Name/Title:  A. Bruce O’Connor, VP & Treasurer  
      Pinelands Wastewater Company         By:   /s/A. Bruce O’Connor  
Name/Title:  A. Bruce O’Connor, VP & Treasurer         Utility Service
Affiliates, Inc.         By:  /s/A. Bruce O’Connor   Name/Title:  A. Bruce
O’Connor, Treasurer         Utility Service Affiliates (Perth Amboy) Inc.      
  By:  /s/A. Bruce O’Connor   Name/Title:  A. Bruce O’Connor, VP & Treasurer    
    Tidewater Environmental Services, Inc.           By:  /s/A. Bruce O’Connor  
Name/Title:  A. Bruce O’Connor, Treasurer  

 



-3- 

 

